Title: Enclosure: Apportionment of Expenditures for Arkansas River and Red River Expedition, 4 April 1804
From: Dearborn, Henry
To: Jefferson, Thomas


            
              
                two thirds of one years pay to the two Gentlemen to be imployed at 3 dol pr. day each
                $1460
              
              
                for Instruments & tools
                500
              
              
                for outfit
                300
              
              
                for presents to Indians
                600
              
              
                money to take with them.
                140
              
              
                
                $3000
              
            
          